DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the Specification filed 1/29/21 is acceptable to the examiner.
Election/Restrictions
Claims 1-2, 7, 9-19 are allowable. Claims 2, 7, 9-10, 12-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VII, as set forth in the Office action mailed on 8/19/20, is hereby withdrawn and claims 2, 7, 9-10, 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-2, 7, 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious wherein the photonic chip further comprises a second vertical optical coupling structure and an optical splitter having an optical input connected to receive light from said second vertical optical coupling structure; wherein the optical splitter comprises a plurality of optical outputs, each of said optical outputs being connected by way of a respective second optical planar waveguide to a respective electro-optic element of the plurality of electro-optic elements; wherein the second vertical optical coupling structure is configured to receive light incident on the second major surface from a facing end of an optical fiber; and wherein the optical fiber is polarization maintaining in combination with the rest of claim 19.
It is noted that claim 19 is allowable because the unique combination of each and every specific element stated in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874